Citation Nr: 0838739	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from January 2003 to July 
2004 and had three months and nine days prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to service 
connection for a left shoulder condition.   

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran seeks entitlement to service connection for a 
left shoulder disability.  Service medical records show that 
in April 2004 the veteran sought treatment for complaints of 
left shoulder pain of three to four days duration.  
Subsequently, he was seen several times for continued 
complaints of left shoulder pain and in May 2004, a spasm of 
the trapezius area was noted.  Also in May 2004 he complained 
of left shoulder pain and neck pain with spasm.  The 
assessment was minimal degenerative joint disease of the 
cervical spine.  An x-ray in May 2004 revealed a normal 
shoulder.  On a report of contact, referral form for VA/DoD 
liaison in June 2004, the diagnoses included left shoulder 
pain.  

Post service private and VA medical records show that the 
veteran was seen for pain in his left shoulder.  A private 
medical record in October 2004 shows an assessment of 
impingement with rotator cuff tendonopathy of the left 
shoulder.  When seen at a VA medical center in April 2005 the 
assessment was arthralgia of the left shoulder.  

The veteran testified before a Decision Review Officer at a 
hearing at the RO in November 2005 that his left shoulder 
began to hurt while he was in service and the symptoms have 
continued post service.  

The Board finds a VA examination necessary to determine if 
the veteran's claimed left shoulder disability is related to 
or had its onset during service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this regard, the third prong of 38 
C.F.R. § 3.159(c)(4) requires a VA examination to address the 
etiology of a disability when the veteran seeking service 
connection meets the low threshold requirement that 
"indicates" that the claimed disability or symptoms may be 
associated with service.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, the veteran sought treatment for left shoulder 
symptoms in service and post service.  The veteran's 
statements and testimony as to continuity of symptomatology 
of pain indicate that his left shoulder disability may be 
related to service.  The absence of a medical opinion 
addressing this issue requires an examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
an appropriate VA examination to determine 
the nature, extent, onset and etiology of 
the veteran's claimed left shoulder 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner and such review should be noted 
in the examination report.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examiner should render an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current diagnosed left shoulder 
disability had its onset in or is related 
to service.  In doing so, the examiner 
must acknowledge the veteran's report of a 
continuity of symptoms since service.  The 
rationale for all opinions should be 
provided in a legible report.  

2.  Thereafter, the RO should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue an SSOC and provide the 
veteran and his representative an 
opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

